DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 & 12-20 in the reply filed on 10 January 2022 is acknowledged.
Applicant did not traverse the restriction of claims 10 & 11. Applicant (correctly) pointed out that claims 12-20 should have been included in the group with claims 1-9.  Thus, the elected claims are 1-9 & 12-20. These claims are elected without traverse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12, 13 & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming wagering contracts. Contract formation is a fundamental economic practice. Furthermore, the claims are drawn to a method that can be performed by a human with pen and paper. Additionally, the formation of wagering contracts is a method of organizing human activity. As amended, the claims are drawn to a bookkeeping method. Bookkeeping is a fundamental economic practice of long standing and thus, a method of organizing human activity. For these reasons, the claims are drawn to an abstract idea. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are parts of a generic computer as disclosed in ¶ 0069 of Applicant’s published specification.
[0069] The present disclosure contemplates a variety of different gaming systems each having one or more of a plurality of different features, attributes, or characteristics. A “gaming system” as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices.

Nor do the dependent claims add “significantly more” since they merely add to the abstract idea.
Note that the processor, memory device and display are parts of a generic computer. As such, the claims cannot patent-eligible if this generic computer is merely used as a tool to implement an abstract idea.  Yet the rest of the claimed material is drawn to an abstract idea.
Receiving an order is just having a customer say he wants to place a bet. Responsive to receiving the order, the system makes entries in a ledger. 
The first entry is made records the conditional wager (and, presumably the conversion event associated therewith). An entry is made into an area representing an escrow account. The system then assigns a number to the conditional wager entry. When a conversion event occurs, the conditional sporting event wager is converted to a placed wager. (An entry representing this is made in the ledger.) The person making the wager is then told that the conversion has occurred.
All of the dependent claims just add bookkeeping steps to the abstract idea. (Except 8, 9, 19 & 20 – which outline the acceptable subjects for the wager.)
Clearly, there is nothing here that cannot be performed by a human with pen and ink. Bookkeeping has been performed for thousands of years. The system merely uses a computer as a tool to implement this abstract idea.
In addition, the claims are clearly drawn to using a computer as a tool to form a wagering contract. The player pays in money (that is held in an escrow account), and upon satisfaction of certain conditions, is paid winnings. If he does not win, he loses his money. While not claimed, if the conditional wager does not convert into a placed wager, the is refunded. (Fig 1, 116) There are parties, consideration, offer, acceptance, and bargained-for exchange. This is a contract.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 9, 12-14, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomas et al. (United States Pre-Grant Publication 2019/0156623) in view of Odom (United States Pre-Grant Publication 2017/0098348)
Claims 1, 12:  Thomas teaches a system including a processor (i.e., computer, ¶ 0007) and a memory device that stores a plurality of instructions (¶ 0012) that, are executed by the processor. These instructions cause the processor to receive an order of a conditional sporting event (¶ 0045) wager on an outcome of a sporting event. (Fig 3, 302) 
When executed by the processor responsive to the receipt of the order of the conditional sporting event wager, the instructions cause the processor to cause an escrow of an amount of funds associated with the conditional sporting event wager. (¶ 0044) In other words, the money is set aside for covering the wager and the wager cannot go through if the money is not available. However, this is not movement of the funds into a formal escrow account. (While this is not actually required by the claims, after considering Applicant’s argument, it is now clear that this is what Applicant intends to claim.) Odom teaches creating an escrow account to receive wagering funds. (¶ 0014) Odom teaches that this guarantees the wager can be completed. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Thomas in view of Odom to transfer the funds to an escrow account in order to guarantee the wager can be completed.
Responsive to an occurrence of a conversion event (308), the system converts the conditional sporting event wager to a placed sporting event wager on the outcome of the sporting event (310).
	When executed by the processor responsive to the receipt of the order of the conditional sporting event wager on the outcome of the sporting event, the instructions cause the processor to associate the conditional sporting event wager with a temporary sporting event wager ticket validation identifier. Figure 16 is a temporary ticket. It records the conditional wager details but does not show that the wager has been activated. It expires in 7 days or when the conditional wager is made into a placed wager. Thus, it is temporary. To function properly, the system must have a method of keeping track of the data for conditional wagers that are recorded on the temporary sporting event wager ticket. If this is not done, the system will not be able to convert wagers into activated wagers when the conditions are satisfied. Thus, it is inherent that the temporary ticket has an identifier associated therewith. However, it is not inherent that the identification is a temporary sporting event wager ticket validation number. 
	These temporary tickets must be stored in a database. It is common practice in database management to assign an index number to each record in a database so that the record is easy to locate. This is particularly important in large databases. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Thomas such that the identifier is a temporary sporting event wager ticket validation number to index the database, thus making the record easier to find.
When executed by the processor responsive to the occurrence of the conversion event, the instructions cause the processor to convert the temporary sporting event wager to a placed sporting event wager associated with the placed sporting event wager on the outcome of the sporting event. When the condition is met, the bet is activated. (¶ 0106) 
Claims 2, 13:  When executed by the processor responsive to the occurrence of the conversion event, the instructions cause the processor to automatically convert the conditional sporting event wager to the placed sporting event wager. (310)
Claims 5, 16:  When executed by the processor responsive to the occurrence of the conversion event, the instructions cause the processor to convert the temporary sporting event wager ticket validation number to a sporting event wager ticket validation number associated with the placed sporting event wager on the outcome of the sporting event. When the condition is met, the bet is activated. (¶ 0106) See claim 4 above for a discussion of why bet identification numbers are obvious.
Claims 6, 17:  The conditional sporting event wager and the placed sporting event wager are each associated with a sporting event wager ticket validation number. (See discussion of claim 1.)
Claims 7, 18:  The conversion event occurs responsive to the satisfaction of a first condition associated with the sporting event. ¶ 0045 discloses a wager on whether a quarterback completes a pass. This must be conditioned on a game event – e.g., the start of the game, the quarterback being in the game, the quarterback’s team having possession of the ball, etc. However, Thomas does not explicitly disclose this.  But unless one of these conditions is met, the quarterback cannot complete the pass. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Thomas (to the extent modification is needed) such that the conversion event occurs responsive to the satisfaction of a first condition associated with the sporting event so that the player may bet on game events as disclosed in ¶ 0045 of Thomas.
Claims 8, 19:  The sporting event comprises any of a live sporting event (¶ 0045 describes live events), a historic sporting event, a recreated sporting event and an electronic sporting event (¶ 0044 discloses e-sports).
Claims 9, 20:  The outcome of the sporting event comprises an outcome of an in-game event of the sporting event. (¶ 0045 – the quarterback completing a pass.)
Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the abstract idea is integrated into a “practical application.” It should be noted that the term “practical application” is a term of art in the context of §101. Presumably, every utility patent has a practical application in the usual sense. But that does not mean it has a “practical application” in the sense required by §101. It has long been recognized that in order to be a “practical application” as required by §101, the claims must be drawn to a technical solution to a technical problem.
Applicant argues that the system encourages people to place wagers that they would not have ordinarily placed. This invention may well solve a business problem, but it does not solve any technical problem. Instead, it merely uses a generic computer as a tool to implement an abstract idea. While the abstract idea may well solve a business problem, it does not solve a technical problem. Nor is the solution a “technical solution.” Therefore, the claims are not drawn to a “practical application” in the sense required by §101. Thus, they are not patent-eligible.
As for Applicant’s assertion that the invention reduces wear and tear on betting equipment, Applicant did not invent a system for minimizing wear and tear on betting equipment. This might (or might not) be a side-effect of the invention, but the claims are clearly drawn to a method of handing conditional wagers. 
Regarding the prior art rejection, Applicant argues that it is not inherent in a computer database system to provide some sort of identifier to a record. As discussed above, all computer databases must have a way to identify records. If the record cannot be identified, it cannot be found. Applicant suggests that other ways of finding a record, even it is not identified in some manner. Applicant fails to provide an example.
Applicant argues that it is improper to conclude that Thomas would have used a ticket number to identify the wager in the database. Examiner pointed out that it is common (possibly universal) practice to assign an index number to identify a record in large databases. The form of the identifier is clearly a matter of design choice. It can take any form the database administrator choses. Using a number as an identifier would have been obvious because databases use numbers to identify records.
As for Applicant’s argument concerning “escrow,” that is answered in the rejection above.
For these reasons, the rejections are maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715


/CORBETT B COBURN/Primary Examiner, Art Unit 3799